Plaintiff in error was the owner of premises known as the Deauville Casino and Hotel in Miami Beach, and as such owner operated the premises as a club for public patronage. *Page 840 
Defendant in error while a lawful invitee on the premises was, without any fault and negligence on his part, and without any warning of the imminence of danger, violently struck and injured by the body of a man who fell through the ceiling of the premises by reason of having stepped on an insecure place in the ceiling through which his body was precipitated to the floor below upon and against the person of the defendant in error. The jury found liability, the Circuit Judge approved the finding on the evidence and the case is here on writ of error to the judgment.
The action of plaintiff in the court below was based, not on the negligence of the man whose body fell through the ceiling, but on the failure of the owner and operator of the premises whereon plaintiff was a lawful invitee, in the discharge of such owner and operator's obligation to plaintiff below as such invitee, to use due care to see that its premises were kept reasonably safe for the invitee's safety, or to warn plaintiff as invitee of dangers that were not obvious.
The general duty of the proprietor of a place of amusement or public resort toward patrons and other invitees on the premises is well stated in the following cases: Shanney v. Boston Madison Square Garden Corp. (Mass.) 5 N.E.2d 1 (decided Dec. 3, 1936); Blanchette v. Union Street Railway, 248 Mass. 407; Wilson v. Norumbega Park Co., 275 Mass. 422, and cases cited therein. It is a general rule of law that liability exists where the invitee is injured by reason of dangers on the premises of which he was not advised and which the operator, by reasonable care, could have anticipated and avoided. See Pars. 343-344 A.L.I. Torts Negligence.
As a matter of proof, the doctrine of "res ipsa loquitur" was properly applicable to the circumstances disclosed by *Page 841 
the pleadings and evidence. See 20 R.C.L., par. 158, page 191; 20 R.C.L., par. 58, page 67.
The plaintiff below, by pleading in his declaration, the particular cause of the injury, did not thereby forfeit his right to rely upon and to invoke, in the course of proving his case by evidence, the doctrine of res ipsa loquitur. See: Biddle v. Riley, 118 Ark. 206, 176 S.W. 134, LRA 1915F 992; Cassady v. Old Colony Street Ry. Co., 184 Mass. 156, 68 N.E. 10, 63 LRA 285; Kleinman v. Banner Laundry Co., 150 Minn. 515, 186 N.W. 123, 23 A.L.R. 479.
Even if plaintiff's case were required to be made out on proof that the man whose body fell through the ceiling and injured him was at the time thereof engaged in performing work for the operator of the casino and therefore the relation of master and servant was between them, there is adequate proof in the record to sustain the jury's verdict for plaintiff, even on this score. But the liability is not so confined, when the applicable law is applied.
I think the judgment should be affirmed.